DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Status of Claims
Claims 1, 2, 5-7, 10-15, 17, 18, 21, 23, and 24 are pending and examined herein per Applicant’s 07/12/2022 filing.  Claims 1, 10, 15, and 21  are amendment. Claims 8, 9, 19, 20, and 22 are canceled. Claims 3, 4, and 16 were previously canceled.  No claims are newly added.
Response to Amendment
Applicant’s amendments to claim 15 is sufficient to overcome the 35 USC 112(b) insufficient antecedent basis rejection of the previous Office action.
Response to Arguments
Applicant's arguments filed with respect to 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments:
The Office Action further cites MPEP 2106.05(d)(I)(2) with respect to determining whether an additional elements is well-understood, routine, or conventional activity, MPEP 2106.05, however, applies to eligibility under step 2B.  Remarks p. 9.
Applicant is correct in that the “well-understood, routine, or conventional activity” consideration falls under step 2B of the Alice/Mayo eligibility analysis.  The rejection is maintained per the updated rejection below.
The claimed invention solves the problem of defining, monitoring, and evaluating culture within organizations. The web application and user interface recited in the amended claims provides a technical solution for collecting previously unavailable information.  Remarks p. 9.
Respectfully, the Office disagrees with Applicant’s position.  The user interface as claimed are not found to amount to significantly more than the identified abstract idea.  The solution to the evaluation of the an organization/school’s culture is found in the software (web application) which has been identified as the abstract idea. The rejection is maintained per the updated rejection below.
Applicant’s arguments, see with respect to 35 USC 112(b)  have been fully considered and are persuasive.  The 35 USC 112(b) of the previous Office action has been withdrawn. 
Applicant's arguments filed with respect to 35 USC 102(a)(1) are directed towards newly added amendments that are fully addressed in the updated rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 10-15, 17, 18, 21, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject; where claims 1-20 are to a method (process). 
No, claims 21-24 do NOT claims fall within at least one of the four categories of patent eligible subject, see reject at 5 below for additional information.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes.  Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method of assessing a culture of a school, comprising: 
collecting continuous school culture indicator ratings from teachers of the school via a web application,  including a user interface generated by a web application client executed on a user device, the continuous school culture indicator ratings being for each individual teacher for each of a plurality of school culture indicators for each of a plurality of school culture drivers, wherein the web application includes a user interface that collects biographical information of each individual teacher; 
generating school culture driver scores for each of the plurality of school culture drivers based on the continuous school culture indicator ratings of the teachers of the school
wherein the web application includes a user interface executed on a user device that presents to the individual teacher an input mechanism having a previously submitted school culture indicator rating indicated as a selected value, 
wherein the input mechanism allows the individual teacher to change the previously submitted school culture indicator rating to a current selection, and 
wherein the user interface includes a selectable button that causes the web application to save the current selection on the user interface as a change to one or more current school culture indicator ratings of the individual teacher;
receiving, from the web application for the individual teacher, the change to one or more current school culture indicator ratings of the individual teacher: 
updating the school culture driver scores of the school based on the change to one or more current school culture indicator ratings of the individual teacher and current school culture driver scores of other teachers of the school; and
generating partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic.

The invention is to the rating of schools and teachers to develop a “culture driver” score and then generates groupings of schools/teaches based on selected characteristics.  In other words while not expressly claimed calculating/analyzing based on collected inputs determine the components of a school’s culture that drive/influence the score (See Spec figs. 3 and 5) to group (partition) individual teaches based on selected characteristics as a result of the human minds ability to make observations, evaluations, judgements, and opinions – with or without the aid of a tool such as a computing device (web application/user interface).  
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional claimed steps of “collecting” and “receiving” are determined to be a step of extra-solution active, specifically data gathering.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.”
With respect to the claimed “input mechanism”, “interface” and “selectable buttons” are found to be conventional software components well-understood, routine, conventional activity in the field.  A means for receiving information is not a practical application when the means is well-understood, routine, conventional activity in the field.  The specification supports this position for example in [51] “Other input mechanisms such as menus, fields, sliding bars, radio buttons, or pick lists may be used instead”.  In the specification the features are described to a high level of generality because the functionality is well-understood, routine, conventional activity in the field
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional limitation are found to be insignificant extra-solution activity; therefore the additional elements do not transform the abstract idea into patent eligible subject matter when the considered individually or in the ordered combination.
Additionally With respect to the claimed “input mechanism”, “interface” and “selectable buttons” are found to be conventional software components well-understood, routine, conventional activity in the field.  A means for receiving information is not a practical application when the means is well-understood, routine, conventional activity in the field.  The specification supports this position for example in [51] “Other input mechanisms such as menus, fields, sliding bars, radio buttons, or pick lists may be used instead”.  Also see [15] “user interface may include a plurality of input screens displaying input mechanisms for collecting continuous school culture indicator ratings from a teacher of a school”.  In the specification the features are described to a high level of generality because the functionality is well-understood, routine, conventional activity in the field.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 10-15, 17, 18, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shani (US Pub 2018/0082238 A1) in view of Hankin et al (US 2014/0180756 A1).

Claims 1, 2, 5-7, 10-15, 17, 18, 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shani (US Pub 2018/0082238 A1)
Claim 1
Shani teaches a method of assessing a culture of a school (Shani [1] “means and methods of sharing employer reviews” and [33] “system is configured to evaluate an organization culture”, where the organization is the equivalent of the claimed school), comprising: 
collecting continuous school culture indicator ratings from teachers of the school via a web application, including a user interface generated by a web application client executed on a user device (Shani fig. 8-10), the continuous school culture indicator ratings being for each individual teacher for each of a plurality of school culture indicators for each of a plurality of school culture drivers (Shani [33] “the system is configured to evaluate an organization culture by factorizing data regarding one or more reviews of one or more managers from the organization” [274] “method for rating one or more managers' personal relationship performance (300), in respect to one or more managers job postings, comprising the steps of: (a) providing (310): (i) at least one input module configured to receive one or more reviews of at least one manager personal relationship performance parameter in respect to one or more managers job posting from at least one user . . . input module is further configured to receive at least one significance score in respect to the manager personal relationship performance parameter from the use”, and [29] “the input module is configured to receive the manager review for at least one parameter selected from the field of: sexual harassment, racism, gender discrimination, treatment of parents, social benefits, level of work environment, helpfulness, mentoring, kindness, transferring skills, human skills, emotional intelligence, willingness to acknowledge performance and/or achievements, supportive environment, work demands, social manners, bullying, personal temper, leadership qualities, and any combination thereof” also see [118] and fig. 8-10. It is noted the claimed “culture” is viewed in light of  the instant specification describing culture as “organizational culture revolve around soft concepts such as feelings, morale, and subjective valuations” (Spec. [2])) wherein the web application includes a user interface that collects biographical information of each individual teacher (Shani [118] “user interface implemented device over the computer network, to the website” and [192] “constantly relating to a person's: gender, age, color, race, religion, look, clothing, food or any other not work related subject”);
generating school culture driver scores for each of the plurality of school culture drivers based on the continuous school culture indicator ratings of the teachers of the school (Shani [349] “a review (610) can be operated when a user is interested in reading a review of a manager or organization, followed by searching (612) the organization (614) or manager (616) database” and fig. 12-13).
wherein the web application includes a user interface executed on a user device that presents to the individual teacher an input mechanism having a previously submitted school culture indicator rating indicated as a selected value, (Shani [118] “a user interface implemented device over the computer network, to the website . . . inputting at least one review of at least one manager personal relationship performance parameter by means of the user interface to the web site” and [140] “updating at least one manager related information selected from . . . ratings from social networks” and fig. 4)
wherein the input mechanism allows the individual teacher to change the previously submitted school culture indicator rating to a current selection, (Shani [140] “updating at least one manager related information selected from . . . ratings from social networks”, [388] “the user or authorized person to drill down within the system parameters in order to analyze or diagnose the parameter which was changed and the user which caused or affected the ranking change or transformation”, [389] “user may edit scoring”, and [393] “change of the scoring comparing to previous month or predefined time period” and fig. 4) and 
wherein the user interface includes a selectable button that causes the web application to save the current selection on the user interface as a change to one or more current school culture indicator ratings of the individual teacher (Shani [364] “Following scoring, the user can operate a Submit button/icon to input (1300) the review to the database” and fig. 8-10);
receiving, from the web application for the individual teacher, the change to one or more current school culture indicator ratings of the individual teacher (Shani abstract “input module is also configured to receive at least one significance score from said user in respect to at least one said manager personal relationship performance parameter selected by said user”, [118] “inputting at least one review of at least one manager personal relationship performance parameter by means of the user interface to the web site over the computer network by at least one user;” and [389] “user may edit scoring”); 
updating the school culture driver scores of the school based on the change to one or more current school culture indicator ratings of the individual teacher and current school culture driver scores of other teachers of the school (Shani [346] “Following each input of a new review to the database, the score will be updated”, [350] “the database comprising the reviews and scores will be updated (695) and the final rating re-calculated” and [388] “enables the user or authorized person to drill down within the system parameters in order to analyze or diagnose the parameter which was changed and the user which caused or affected the ranking change or transformation”); and 
Shani also teaches “scoring module is configured to analyze at least a portion of the reviews in order to generate at least one score. one output module is in communication with the scoring module configured to present the scoring module analysis” (Shani abstract); but Shani does not expressly teach the following limitation
generating partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic.
Hankin, in the analogous art of modeling workforce turnover, teaches the limitation of  generating partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic (Hankin [56] “statistical model can be segregated into a plurality of statistical model scores correlated to demographic data, such as average income, average education, and the unemployment rate, availability of employees based on the job/industry, total population in the geographic area of the client, how many companies in the area are similar to the client” and [60] “cores within a standard deviation value of 1, 2, 3 or so on can be considered similar. The corresponding company scores can also be segregated into a plurality of corresponding company scores correlated to demographic data, such as average income, average education, and the unemployment rate, availability of employees based on the job/industry, total population in the geographic area of a respective client, how many companies in the area are similar to the client (e.g. classified by NAICS code)” where segregated is the equivalent of the claimed partitioned and where demographic data is the equivalent of the claimed biographical characteristics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shani the generating partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic as taught by Hankin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
Shani teaches all the limitations of the method of claim 1, further comprising displaying to the individual teacher, a comparison of school culture driver scores of the school and school culture driver scores of the individual teacher based on the continuous school culture indicator ratings of the individual teacher (Shani [186] “enables the user to receive a `tailor made` analysis by said scoring module in reference to parameters deemed important specifically to him in the assessment and rating.”, [346] “adjusted calculation per manager and per organization and generation of a score (560) when: every parameter receives a different weight  in the final score in accordance with the level of importance given to this parameter from the employee” and fig. 8 and 11-13, where importance is the equivalent of the claimed driver).

Claim 5
Shani teaches all the limitations of the method of claim 1, further comprising storing the change to one or more current school culture indicator ratings in association with a time of the change (Shani [215-216] see review time).

Claim 6
Shani teaches all the limitations of the method of claim 5, further comprising: 
receiving one or more dates of events at the school (Shani [393], see table 11 of fig. 13); and 
correlating the change to one or more current school culture indicator ratings to the events at the school (Shani [388] and fig. 13).

Claim 7
Shani teaches all the limitations of the method of claim 1, wherein the plurality of school culture drivers include: Direction, Profession Engagement, Instructional Autonomy, Collaboration, Empowerment, Feedback and Reflection, Resource Priorities, Support and Care, Sense of Belonging, and Teacher Advancement (Shani [29], showing analogous selectable drivers).

Claim 10
Shani teaches all the limitations of the method of claim 1, wherein the partitioned school culture driver scores and partitioned school culture indicator ratings of the school are partitioned based on one or more of: teacher career length, teacher school service length, teacher-principal relationship length, number of schools for each teacher, or number of principals for each teacher (Shani [357] and fig. 9).

Claim 11
Shani teaches all the limitations of the method of claim 1, wherein the school culture driver scores of the school are quantized levels of agreement among the teachers of the school regarding a level of each school culture driver at the school (Shani fig. 13).

Claim 12
Shani teaches all the limitations of the method of claim 11, further comprising displaying to a school leader a graphical breakdown of the quantized levels of agreement among the teachers of the school (Shani fig. 13).

Claim 13
Shani teaches all the limitations of the method of claim 1, further comprising displaying to a school leader a school initial inventory, the school culture driver scores of the school, and a leader inventory for school culture indicator ratings and driver scores for each of the plurality of school culture drivers (Shani [118] and fig. 13).

Claim 14
Shani teaches all the limitations of the method of claim 1, further comprising tracking activity of the teachers of the school and displaying a participation rate of the teachers (Shani fig. 4 and fig. 7, #840).

Claim 15
Shani teaches a method of assessing organizational culture (Shani [1] and [33]), comprising: 
collecting continuous organizational culture indicator ratings from individuals within an organization via a web application, including a user interface generated by a web application client executed on a user device,  the continuous organizational culture indicator ratings being for an individual for each of a plurality of organizational culture indicators for each of a plurality of organizational culture drivers, wherein the web application includes a user interface that presents to the individual a current organizational culture indicator rating for each of the plurality of organizational culture indicators for one of the plurality of organizational culture drivers (Shani [29], [33], [118], [274], [308] and fig. 8-10) wherein the web application includes a user interface that collects biographical information of each individual (Shani [118] and [192]); 
generating organizational culture driver scores for each of the plurality of organizational culture drivers based on the continuous organizational culture indicator ratings of the individuals within the organization (Shani [349] and fig. 12-13); and 
wherein the web application includes a user interface executed on a user device that presents to the individual an input mechanism having a previously submitted organizational culture indicator rating indicated as a selected value, (Shani [118] and [140])
wherein the input mechanism allows the individual to change the previously submitted organizational culture indicator rating to a current selection, (Shani [140], [388-389], [393], and fig. 4) and 
wherein the user interface includes a selectable button that causes the web application to save the current selection on the user interface as a change to one or more current organizational culture indicator ratings of the individual (Shani [364] and fig. 8-10);
receiving, from the web application for the individual, the change to one or more current organizational culture indicator ratings of the individual (Shani abstract, [118] and [389]); 
updating the organizational culture driver scores of the organization based on the change to one or more current organizational culture indicator ratings of the individual teacher and current organizational culture driver scores of other individuals of the organization (Shani [346], [350], and [388]).
displaying a comparison of the organizational culture driver scores and individual organizational culture driver scores based on the continuous organizational culture indicator ratings of the individual (Shani [126-127] see timeline) and 
Shani also teaches “scoring module is configured to analyze at least a portion of the reviews in order to generate at least one score. one output module is in communication with the scoring module configured to present the scoring module analysis” (Shani abstract); but Shani does not expressly teach the following limitation
generating partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic
Hankin, in the analogous art of modeling workforce turnover, teaches the limitation of  generating partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic (Hankin [56] and [60] where segregated is the equivalent of the claimed partitioned and where demographic data is the equivalent of the claimed biographical characteristics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shani the generating partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic as taught by Hankin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 17
Shani teaches all the limitations of the method of claim 15, further comprising storing the change of the current organizational culture indicator rating in association with a time of the change (Shani [215-216] see review time).

Claim 18
Shani teaches all the limitations of the method of claim 17, further comprising: 
receiving one or more dates of events at the organization (Shani [393], see table 11 of fig. 13); and 
correlating the change of the current organizational culture indicator rating to an event at the organization (Shani [388] and fig. 13).

Claim 21
Shani teaches a system for measuring and quantifying school culture(Shani [118]) comprising: 
a user device configured to execute a web application client to display (Shani [118], [122], and fig. 3);
a user interface including a plurality of input screens displaying input mechanisms for collecting continuous school culture indicator ratings from a teacher of a school, each input screen recording a current school culture indicator rating for the teacher for each of a plurality of school culture indicators for one of a plurality of school culture drivers (Shani abstract, [15] and fig. 2 and 8-10) wherein the user interface that collects biographical information of each teacher (Shani [118] and [192]); and 
a results interface configured to display a comparison of school culture driver scores based on current school culture indicator ratings from a plurality of teachers of the school with an individual school culture driver score based on the continuous school culture indicator ratings of the teacher (Shani [308] and fig. 11-13), wherein the user interface is configured to:
present to the teacher an input mechanism having a previously submitted school culture indicator rating indicated as a selected value for each of the plurality of school culture indicators for one of the plurality of school culture drivers (Shani [118] and [140]);
receive from the teacher, via the input mechanism, a change of the previously submitted school culture indicator rating to a current selection (Shani abstract, [118] and [389]); and 
save the current selection on the user interface as a change to one or more
current school culture indicator ratings of the teacher in response to selection of an update button on the user interface by the teacher (Shani [116], [346], [350], and [388]) and 
Shani also teaches “scoring module is configured to analyze at least a portion of the reviews in order to generate at least one score. one output module is in communication with the scoring module configured to present the scoring module analysis” (Shani abstract); but Shani does not expressly teach the following limitation
display partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic
Hankin, in the analogous art of modeling workforce turnover, teaches the limitation of  display partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic (Hankin [56] and [60] where segregated is the equivalent of the claimed partitioned and where demographic data is the equivalent of the claimed biographical characteristics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shani the display partitioned school culture driver scores and partitioned school culture indicator ratings of the school based on the biographical information, wherein the partitioned school culture driver score and partitioned school culture indicator ratings of the school are partitioned for a subset of the individual teachers at the school that match a selected biographical characteristic as taught by Hankin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23
Shani teaches all the limitations of the system of claim 21, wherein the user interface includes a leader result interface displaying school culture driver scores and indicator ratings partitioned based on biographical information of teachers of the school (Shani [118], [357] and fig. 9).

Claim 24
Shani teaches all the limitations of the system of claim 23, wherein the leader result interface displays changes in the school culture driver scores over time (Shani [118], [139-140], and [350]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joi et al (US 2018/0225602 A1) teaches the invention can be a method of displaying survey results. The method can include, for each of a plurality of survey items, receiving survey responses from survey respondents, wherein each response is chosen from response options, the response options corresponding to an ordinal scale; and each respondent is associated with a collection of respondent segments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623